To compel respondent to set aside an order for allowance to a widow, on the ground that no legal notice was given to the administrator of the application, and that the amount of the allowance was an abuse of discretion. The circuit judge denied the writ.
Affirmed May 4, 1894, with costs.
It appeared that no written notice was given, but that the administrator, in response to an oral notice of the application, appeared and furnished the information upon which the order was based.
Held, that there is no statute requiring written notice to be given, and that the court acquired jurisdiction by the appearance of the administrator. Held, further, that it did not appear that there was any abuse of discretion in making the allowance. Freeman vs. Probate Judge, 79 M., 390 (409); North vs. Probate Judge, 84 M., 69; In re Power Estate, 92 M., 106; Pulling vs. Probate Judge, 88 M., 387 (412).